MATTER OP

(Alma

In Section 212(e) Proceedings

A-13805097
Decided by District Director May 28, 1968
An exchange visitor is granted a waiver of the foreign residence requirement of
section 212 (e) of the Immigration and Nationality Act, as amended, as compliance therewith would result in extreme hardship to his United States
citizen wife since it would disrupt and indefinitely postpone her education
preparatory to teaching at the college level.

Discussion: The applicant, Peng-Khuan Chong, is twenty-seven
years of age, a native and citizen of Malaysia. He was admitted to the
United States as an exchange visitor on August 2, 1960, sponsored
by Exchange Program G—I-1 of the Institute of International Education. He obtained his bachelor degree in economics in 1964 under the
sponsorship of P—I-43 of Cornell University. Following a temporary
absence, he was readmitted to the United States on September 15,
1964, under P—I-70 of the University of New Hampshire to pursue
a master's degree in government. He received his master's degree in
political science in 1966. Practical training as a teacher was authorized
until June 1968. He was a part-time instructor while working. for his
master's degree.
Mr. Chong married a citizen of the United States on February 5,
1966, and presently resides in the United States with her. Mrs. Chong
is studying at the University of New Hampshire for a master's degree
in English under a Ford Foundation grant. She will complete her
course work for 'the degree in June 1969. She was teaching as a graduate assistant until February of 1968. She is not now employed and is
totally dependent upon her husband for support. She therefore feels
that she would have to accompany her husband if he was required to
return to Malaysia as he could not maintain two households. This
would disrupt her education and indefinitely postpone her desire
to teach at the college level.
In view of the foregoing, it has been determined that the applicant's compliance with the foreign residence requirement of section
793

Interim Decision #18132
212(e) of the Immigration and Nationality Act, as amended, would
impose exceptional hardship upon his United States citizen spouse.
The Department of State has reviewed the facts in the case and recommends that the waiver be granted.
It is found that the admission of the applicant would be in the
public interest.
ORDER: It is ordered that the application of Peng-Khuan Chong
for a waiver of the two-year foreign residence requirement of section
212(e) of the Immigration and Nationality Act, as amended, be
granted.

794

